DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2-5, (7,1), 8, 9, 10-12, 13, 14-18, (19, 13), 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1,8), 2-5, 8, 9, 6, 10-12, (13, 8), 14-18, 19, 20 of app 16/386,398 (now is US patent US 11151791 B2) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1 is determined to be obvious in light of claim 1 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claims 1
16/386,398 claim 1
1. A method for augmented reality (AR), comprising associating, by one or more processors, perspective information with an image or video as metadata that moves, copies, and transfers with the image or video, wherein the perspective information describes a camera at a first time the camera captured the image or video which contains real world content from a real world; 


associating, by the one or more processors, user-specific metadata with the image or video on a per user basis, wherein the user-specific metadata moves, copies, and transfers with the image or video; moving, copying, or transferring the image or video from a first storage medium to a second storage medium different from the first storage medium; producing at a second time, by the one or more processors, user-specific AR content comprising virtual augmentations added to the image or video based on the perspective information and the user-specific metadata, wherein the second time is after the first time, 
1. A method for augmented reality (AR), comprising receiving, by one or more processors, an image or video containing real world content; embedding, by the one or more processors, perspective information with the image or video as metadata that moves, copies, and transfers with the image or video, wherein the perspective information describes a camera at a first time the camera captured the image or video; 

associating, by the one or more processors, user-specific metadata with the image or video on a per user basis, wherein the user-specific metadata moves, copies, and transfers with the image or video; moving, copying, or transferring the image or video from a first storage medium to a second storage medium different from the first storage medium; producing at a second time, by the one or more processors, user-specific AR content comprising virtual augmentations overlaid onto the image or video based on the perspective information and the user-specific metadata, wherein the second time is after the first time, 

wherein for the producing step, the perspective information is used for selection of one or more virtual objects sourced from a virtual world, 
wherein 
the virtual world is modeled after the real world and includes at least one virtual location corresponding with at least one real world location that appears in the real world content of the image or video, wherein the virtual world includes virtual representations of at least some of the real world content of the image or video, 

8. The method of claim 1, 
wherein the producing step comprises determining a real world frustum based on the perspective information, applying the real world frustum to a virtual world to identify virtual object candidates, 
the virtual world being modeled after the real world and including at least one virtual location corresponding with at least one real world location that appears in the real world content of the image or video; and selecting augmentations to apply in the producing step based on the virtual object candidates.
wherein the perspective information is different from the user-specific metadata.
wherein the perspective information is different from the user-specific metadata.





Claim 2 is determined to be obvious in light of claim 2 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 2
16/386,398 claim 2
2. The method of claim 1, wherein the perspective information associated with the image or video comprises one or more of location, orientation, position, and field of view for the camera at the first time when the camera captured the image or video.
2. The method of claim 1, wherein the perspective information embedded with the image or video comprises one or more of location, orientation, position, and field of view for the camera at the first time when the camera captured the image or video.


Claim 3 is determined to be obvious in light of claim 3 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 3
16/386,398 claim 3
3. The method of claim 2, wherein the perspective information associated with the image or video comprises location and orientation information.
3. The method of claim 2, wherein the perspective information embedded with the image or video comprises location and orientation information.


Claim 4 is determined to be obvious in light of claim 4 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 4
16/386,398 claim 4
4. The method of claim 1, wherein the user-specific metadata associated with the image or video differentiates between at least three user types including i) entities responsible for originally capturing the image or video, ii) entities responsible for creating virtual content included in the AR content of the producing step, and iii) entities intended to consume the user-specific AR content produced in the producing step.
4. The method of claim 1, wherein the user-specific metadata associated with the image or video differentiates between at least three user types including i) entities responsible for originally capturing the image or video, ii) entities responsible for creating virtual content included in the AR content of the producing step, and iii) entities intended to consume the user-specific AR content produced in the producing step.


Claim 5 is determined to be obvious in light of Claim 5 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application Claim 5
16/386,398 Claim 5
5. The method of claim 1, wherein the producing step produces different AR content based on user-specific criteria including one or more a classification, a type, an age, an access level, a demographic, a status, a customer status, and a profession.
5. The method of claim 1, wherein the producing step produces different AR content based on user-specific criteria including one or more a classification, a type, an age, an access level, a demographic, a status, a customer status, and a profession.


Claim 7,1 are determined to be obvious in light of Claim 8 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application Claims 7, 1
16/386,398 Claim 8
7. The method of claim 1, wherein the producing step comprises
determining a real world frustum based on the perspective information;
applying the real world frustum to the virtual world to identify selectable virtual objects;
8. The method of claim 1, wherein the producing step comprises determining a real world frustum based on the perspective information, 
applying the real world frustum to a virtual world to identify virtual object candidates, 

(Partial) Claim 1:

includes at least one virtual location corresponding with at least one real world location that appears in the real world content of the image or video
the virtual world being modeled after the real world and 
including at least one virtual location corresponding with at least one real world location that appears in the real world content of the image or video;

and selecting the virtual augmentations for the producing step based on selected virtual objects of the selectable virtual objects.
and selecting augmentations to apply in the producing step based on the virtual object candidates.


Claim 8 is determined to be obvious in light of Claim 9 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application Claim 8
16/386,398 Claim 9
8. The method of claim 7, wherein the selectable virtual objects are those objects of the virtual world which are within a space the boundaries of which are defined by the applied frustum.
9. The method of claim 8, wherein the virtual object candidates are those objects of the virtual world which are within a space the boundaries of which are defined by the applied frustum.


Claim 9 is determined to be obvious in light of claim 6 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 9
16/386,398 claim 6
9. A method for augmented reality (AR), comprising associating real world perspective information with an image or video as metadata that moves, copies, and transfers with the image or video, wherein the real world perspective information is used or usable to define a viewing frustum for the image or video which contains real world content; moving, copying, or transferring the image or video from a first storage medium to a second storage medium different from the first storage medium; applying the viewing frustum to a virtual world configured to model the real world; and selecting augmentations to include in an AR output, the selection comprising including for selection only augmentations corresponding with objects that are within a space within the virtual world defined by the applied viewing frustum, and including for selection only augmentations meeting pre-determined user-specific criteria based on user-specific metadata that moves, copies, and transfers with the image or video, wherein the AR output is the selected augmentations added to the image or video, wherein the perspective information is different from the user-specific metadata..
6. A method for augmented reality (AR), comprising collecting or receiving real world perspective information used or usable to define a viewing frustum for an image or video containing real world content; embedding the perspective information with the image or video as metadata that moves, copies, and transfers with the image or video; moving, copying, or transferring the image or video from a first storage medium to a second storage medium different from the first storage medium; applying the viewing frustum to a virtual model configured to model the real world; and selecting augmentations to include in an AR output, the selection comprising including for selection only augmentations corresponding with objects that are within a space within the virtual model defined by the applied viewing frustum, and including for selection only augmentations meeting pre-determined user-specific criteria based on user-specific metadata that moves, copies, and transfers with the image or video, wherein the AR output is the selected augmentations overlaid onto the image or video, wherein the perspective information is different from the user-specific metadata.





Claim 10 is determined to be obvious in light of claim 10 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 10
16/386,398 claim 10
10. The method of claim 9, further comprising a step of outputting the AR output to one or more users who correspond with the pre-determined user-specific criteria.
10. The method of claim 6, further comprising a step of outputting the AR output to one or more users who correspond with the pre-determined user-specific criteria.


Claim 11 is determined to be obvious in light of claim 11 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 11
16/386,398 claim 11
11. The method of claim 9, wherein the user-specific criteria differentiate between at least three user types including i) entities responsible for originally capturing the image or video, ii) entities responsible for creating virtual content included in the AR content of the producing step, and iii) entities intended to consume the user-specific AR content produced in the producing step.
11. The method of claim 6, wherein the user-specific criteria differentiate between at least three user types including i) entities responsible for originally capturing the image or video, ii) entities responsible for creating virtual content included in the AR content of the producing step, and iii) entities intended to consume the user-specific AR content produced in the producing step.


Claim 12 is determined to be obvious in light of claim 12 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 12
16/386,398 claim 12
12. The method of claim 9, wherein the user-specific criteria include one or more a classification, a type, an age, an access level, a demographic, a status, a customer status, and a profession.
12. The method of claim 6, wherein the user-specific criteria include one or more a classification, a type, an age, an access level, a demographic, a status, a customer status, and a profession.


Claim 13 is determined to be obvious in light of claim 13, 8 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 13
16/386,398 claim 13, 8
13. A system of AR engines or AR-enabled devices comprising processors configured to execute computer-readable instructions which, when executed, cause the AR engines or AR-enabled devices to associate, by one or more of the processors, perspective information with an image or video as metadata that moves, copies, and transfers with the image or video, wherein the perspective information describes a camera at a first time the camera captured the image or video which contains real world content from a real world; associate, by one or more of the processors, user-specific metadata with the image or video on a per user basis, wherein the user-specific metadata moves, copies, and transfers with the image or video; move, copy, or transfer the image or video from a first storage medium to a second storage medium different from the first storage medium; produce at a second time, by one or more of the processors, user-specific AR content comprising virtual augmentations added to the image or video based on the perspective information and the user-specific metadata, wherein the second time is after the first time, 
13. A system of AR engines or AR-enabled devices comprising processors configured to execute computer-readable instructions which, when executed, cause the AR engines or AR-enabled devices to receive, by one or more of the processors, an image or video containing real world content; embed, by the one or more processors, perspective information with the image or video as metadata that moves, copies, and transfers with the image or video, wherein the perspective information describes a camera at a first time the camera captured the image or video; associate, by the one or more processors, user-specific metadata with the image or video on a per user basis, wherein the user-specific metadata moves, copies, and transfers with the image or video; move, copy, or transfer the image or video from a first storage medium to a second storage medium different from the first storage medium; produce at a second time, by the one or more processors, user-specific AR content comprising virtual augmentations overlaid onto the image or video based on the perspective information and the user-specific metadata, wherein the second time is after the first time, 

wherein for the producing step, the perspective information is used for selection of one or more virtual objects sourced from a virtual world, wherein the virtual world is modeled after the real world and includes at least one virtual location corresponding with at least one real world location that appears in the real world content of the image or video, wherein the virtual world includes virtual representations of at least some of the real world content of the image or video,
8. The method of claim 1, 
wherein the producing step comprises determining a real world frustum based on the perspective information, applying the real world frustum to a virtual world to identify virtual object candidates, 
the virtual world being modeled after the real world and including at least one virtual location corresponding with at least one real world location that appears in the real world content of the image or video; and selecting augmentations to apply in the producing step based on the virtual object candidates.
wherein the perspective information is different from the user-specific metadata.
wherein the perspective information is different from the user-specific metadata.


Claim 14 is determined to be obvious in light of claim 14 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 14
16/386,398 claim 14
14. The system of claim 13, wherein the perspective information associated with the image or video comprises one or more of location, orientation, position, and field of view for the camera at the time when the camera captured the image or video.
14. The system of claim 13, wherein the perspective information embedded with the image or video comprises one or more of location, orientation, position, and field of view for the camera at the time when the camera captured the image or video.


Claim 15 is determined to be obvious in light of claim 15 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 15
16/386,398 claim 15
15. The system of claim 14, wherein the perspective information associated with the image or video comprises location and orientation information.
15. The system of claim 14, wherein the perspective information embedded with the image or video comprises location and orientation information.


Claim 16 is determined to be obvious in light of claim 16 of 16/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 16
16/386,398 claim 16
16. The system of claim 13, wherein the user-specific metadata associated with the image or video differentiates between at least three user types including i) entities responsible for originally capturing the image or video, ii) entities responsible for creating virtual content included in the AR content of the producing step, and iii) entities intended to consume the user-specific AR content produced in the producing step.
16. The system of claim 13, wherein the user-specific metadata associated with the image or video differentiates between at least three user types including i) entities responsible for originally capturing the image or video, ii) entities responsible for creating virtual content included in the AR content of the producing step, and iii) entities intended to consume the user-specific AR content produced in the producing step.


Claim 17 is determined to be obvious in light of claim 17 of 17/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 17
17/386,398 claim 17
17. The system of claim 13, wherein the producing step produces different AR content based on user-specific criteria including one or more a classification, a type, an age, an access level, a demographic, a status, a customer status, and a profession.
17. The system of claim 13, wherein the producing step produces different AR content based on user-specific criteria including one or more a classification, a type, an age, an access level, a demographic, a status, a customer status, and a profession.


Claim 18 is determined to be obvious in light of claim 18 of 17/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 18
17/386,398 claim 18
18. The system of claim 13, wherein for the producing step, a user subscription to one or more particular types or channels of AR content is also used for selection of the one or more virtual objects sourced from the virtual world or for selection of features of the selected virtual objects to be used for the virtual augmentations.

18. The system of claim 13, wherein the producing step comprises sourcing user-specific AR content from a virtual model that includes virtual representations of at least some of the real world content of the image or video.



Claim 19, 13 are determined to be obvious in light of claim 19 of 17/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 19, 13
17/386,398 claim 19
19. The system of claim 13, wherein the producing step comprises determining a real world frustum based on the perspective information; applying the real world frustum to the virtual world to identify selectable virtual objects; 
and selecting the virtual augmentations for the producing step based on 
19. The system of claim 13, wherein the producing step comprises determining a real world frustum based on the perspective information, applying the real world frustum to a virtual world to identify virtual object 
candidates, the virtual world being modeled 
Claim 13.
…after the real world and includes at least one virtual location corresponding with at least one real world location that appears in the real world content of the image or video…

after the real world and including locations corresponding with at least one real world location that appears in the real world content of the image or video, and
selected virtual objects of the selectable virtual objects.
selecting augmentations to apply in the producing step based on the virtual object candidates.


Claim 20 is determined to be obvious in light of claim 20 of 17/386,398 (now is US patent US 11151791 B2) based on reasons below for having similar limitations.
Instant application claim 20
17/386,398 claim 20
20. The system of claim 19, wherein the selectable virtual objects are those objects of the virtual world which are within a space the boundaries of which are defined by the applied frustum.
20. The system of claim 19, wherein the virtual object candidates are those objects of the virtual world which are within a space the boundaries of which are defined by the applied frustum.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160284018 A1	Computer implemented methods and systems for generating virtual body models for garment fit visualization
US 10782657 B2		Systems and methods of gestural interaction in a pervasive computing environment
US 20160026253 A1	Methods and systems for creating virtual and augmented reality

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619